United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2237
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Damon O'Neil

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                          Submitted: December 12, 2012
                             Filed: January 15, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Damon O'Neil was found guilty by a jury of conspiracy to distribute at least
twenty-eight grams of crack cocaine. Because of his prior drug convictions, the
district court1 sentenced O'Neil to mandatory life imprisonment. O'Neil now
challenges his life sentence and the sufficiency of the evidence against him. We
affirm.

                                          I

       Damon O'Neil was released from prison on drug-related charges in 2008 and
subsequently settled in Chicago, Illinois. In Chicago, O'Neil began distributing
marijuana and transitioned into distribution of cocaine base. In the spring of 2010,
O'Neil and his wife Melissa Taylor moved to Davenport, Iowa. In Davenport, O'Neil
continued distributing cocaine and formed a network of lower-level drug distributors.
O'Neil made weekly trips to Chicago to obtain large quantities of cocaine base,
transported them back to Davenport, and then repackaged them into distribution
quantities or "bundles." O'Neil distributed these bundles to his workers and collected
payment for them from the workers' sales. Occasionally, O'Neil enlisted his wife and
her niece, Aaren Verrett, to assist with his operation (e.g., picking up cocaine from
Chicago or collecting money from the workers). Although O'Neil did not maintain
steady employment in Davenport, his wife often observed him with large sums of
cash and O'Neil provided money to cover all of the household bills.

       Davenport Police became aware of O'Neil's activities during an interview with
Randy Libby, one of O'Neil's distributors. On January 15, 2011, Libby and the
Davenport Police conducted a controlled purchase of cocaine base from Verrett
outside of O'Neil's home. After the buy, police officers obtained a search warrant for
the residence. On January 25, 2011, police officers executed the warrant and seized
32.6 grams of cocaine base, cocaine powder, and a digital scale from O'Neil's home.
O'Neil was arrested.


      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                         -2-
       After his arrest, O'Neil confessed to Officer Brandon Koepke of the Davenport
Police to distributing cocaine base. O'Neil admitted that since May 2010, he had
made between twenty and thirty trips to Chicago to obtain cocaine base and averaged
$6,000 per week in income from the sale of the cocaine. He told Officer Koepke that
he purchased 126 grams of cocaine base per trip (two 63-gram packs), for a total of
2.5 kilograms of cocaine base since his move to Davenport. Officer Koepke testified
as to O'Neil's confession at trial but admitted he had not recorded their conversation.

        At trial, the government also presented the testimony of one of O'Neil's cell
mates. The cell mate testified that O'Neil had made several incriminating statements 
to him in which O'Neil admitted to cocaine distribution, maintaining a network of 
workers, and earning between $2,000 and $10,000 per day. The cell mate further 
testified that O'Neil had moved to Iowa because he believed there was more money
to be made there. At the time, the cell mate faced a fifteen-year sentence for 
drug-related charges and admitted on cross-examination that his cooperation with the 
government was necessary to reduce his minimum sentence.

       Finally, the government presented the testimony of various expert witnesses.
Detective Koepke testified that the cocaine base seized from O'Neil's house had been
packaged for redistribution. Sergeant Smull testified that O'Neil's purchase of
cocaine in sixty-three-gram quantities was not consistent with personal use but
indicative of redistribution. And Special Agent Allers testified that he had analyzed
O'Neil's phone records and concluded O'Neil had made approximately 14,000 phone
calls and sent 28,000 text messages since moving to Davenport—figures consistent
with a cocaine base dealer who is involved in numerous sales of cocaine base.

      O'Neil testified on his own behalf. He told the jury he had left Chicago
because of gangs and moved to Davenport to open a computer repair business. He
denied any knowledge or possession of crack cocaine in his home. He also denied



                                         -3-
the truthfulness of the government's witnesses. On cross examination, O'Neil denied
making any incriminating statements to Davenport Police.

       The jury found O'Neil guilty of conspiring to distribute at least 28 grams of
cocaine base but less than 280 grams of cocaine base. At sentencing, the district
court determined O'Neil was responsible for distributing 2.5 kilograms of cocaine
base. The court based this finding on the evidence presented at trial regarding
O'Neil's weekly trips to Chicago and the amount of cocaine base he obtained on each
trip. Because O'Neil has two prior drug convictions, the court imposed a mandatory
sentence of life imprisonment. O'Neil now appeals his life sentence and challenges
the sufficiency of the evidence against him.2

                                          II

       This Court reviews a district court's legal conclusions de novo. United States
v. Foster, 514 F.3d 821, 824 (8th Cir. 2008). We review questions of sufficiency of
the evidence de novo, viewing the evidence in the light most favorable to the verdict.
United States v. Moe, 536 F.3d 825, 832 (8th Cir. 2008). “When reviewing the
sufficiency of the evidence to support a conspiracy conviction, we will affirm if the
record, viewed most favorably to the government, contains substantial evidence
supporting the jury's verdict, which means evidence sufficient to prove the elements
of the crime beyond a reasonable doubt.” United States v. Lopez, 443 F.3d 1026,
1030 (8th Cir. 2006) (en banc) (citations omitted).




      2
       In support of his appeal, O'Neil filed a motion for leave to file a pro se
supplemental brief. O'Neil's motion is hereby granted, and we take his brief into due
consideration in forming our judgment of this case.

                                         -4-
                                          III

      We first address the sufficiency of the evidence against O'Neil. To convict
O'Neil of conspiracy to distribute cocaine base, the government was required to prove
(1) O'Neil and at least one other person reached an agreement to distribute or possess
with intent to distribute cocaine, (2) O'Neil voluntarily and intentionally joined the
agreement, and (3) at the time that he joined the agreement, O'Neil knew its essential
purpose. United States v. Harris, 493 F.3d 928, 931 (8th Cir. 2007). Given this
framework, we find there was sufficient evidence to support O'Neil's conviction for
conspiracy to distribute cocaine base.

       Because O'Neil provides no indication as to which element(s) remain unproved
or what evidence should be discredited, we review this claim generally. The jury
heard testimony from O'Neil's wife and niece that he enlisted their help in facilitating
his drug trafficking operation on numerous occasions. It heard expert testimony
characterizing the amount and packaging of the cocaine found in O'Neil's home as
consistent with an intent to redistribute. And it heard evidence of O'Neil's own
confessions to Davenport Police and his cell mate regarding his participation in the
operation. Under the circumstances, O'Neil's own testimony that he played no role
in the distribution of cocaine base is insufficient to overturn the jury's conviction.

       We turn now to the propriety of O'Neil's life sentence. O'Neil was charged by
indictment with conspiracy to distribute at least 280 grams of cocaine base in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). The associated penalty is a term
of imprisonment from ten years to life. At trial, however, the jury convicted O'Neil
of an offense involving more than 28 grams but less than 280 grams of cocaine base.
O'Neil was thus convicted of a violation of 21 U.S.C. § 841(b)(1)(B), which carries
the lesser penalty of five to forty years of imprisonment. O'Neil argues the jury's
verdict therefore caps his maximum sentence at forty years.



                                          -5-
       Section 841(b)(1)(B) notes, however, that "[i]f any person commits such a
violation after a prior conviction for a felony drug offense has become final, such
person shall be sentenced to a term of imprisonment . . . not more than life
imprisonment." O'Neil's argument is thus untenable. Because of his prior
convictions, O'Neil faced a maximum life sentence regardless of which amount of
cocaine was attributed to him. See 21 U.S.C. § 841(b)(1)(A) (imposing a minimum
life imprisonment term for defendants, with prior felony drug convictions, who are
convicted of an offense involving 280 grams or more of cocaine base); 21 U.S.C. §
841(b)(1)(B) (imposing a maximum life imprisonment term for defendants, with prior
felony drug convictions, who are convicted of an offense involving 28 grams or more
of cocaine base).

       This Court has held "a district court may impose a sentence based on a drug
quantity determination greater than that found by the jury so long as the sentence does
not exceed the statutory maximum of the convicted offense and the district court's
calculation is supported by sufficient evidence." United States v. Webb, 545 F.3d
673, 677 (8th Cir. 2008). Because O'Neil faced a statutory maximum term of life
imprisonment under § 841(b)(1)(B) and the court's calculation was supported by
sufficient evidence (as discussed above), the district court did not err in sentencing
O'Neil to life imprisonment upon its own finding that he conspired to distribute over
280 grams of cocaine base in violation of § 841(b)(1)(A).

      We therefore affirm.
                      ______________________________




                                         -6-